 



Exhibit 10.2
Schedule of Grants Made Under the Form of 2006-2008 Performance Share Agreement

                                                      Total No. of Shares      
  Name   Title     Target Shares*     Underlying Grant**     Plan Governing
Grant  
David Goronkin
  Chief Executive Officer     29,900       59,800     1995 Stock Option and
 
                          Compensation Plan
 
                         
Diana Purcel
  Vice President, Chief Financial     7,200       14,400     1995 Stock Option
and
 
  Officer and Secretary                   Compensation Plan
 
                               
Christopher O’Donnell
  Senior Vice President –     6,200       12,400     1995 Stock Option and
 
  Operations                   Compensation Plan
 
                               
 
                          1997 Employee Stock
 
                          Option Plan and 2005
Additional Employees*
            36,900       73,800     Stock Incentive Plan
 
                           
Total
            80,200       160,400          
 
                             
* Management may grant additional performance shares to employees other than
officers based on individual performance criteria.

5